   Case 18-81275         Doc 44      Filed 03/07/19 Entered 03/07/19 09:00:44                   Desc Main
                                       Document     Page 1 of 5


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       WESTERN DIVISION

 In re: TAYLOR, WILLIAM THOMAS                                                   Case No. 18-81275
        TAYLOR, PATRICIA JOY
        TOM TAYLOR
 Debtor(s)

                           NOTICE OF TRUSTEE'S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                               AND DEADLINE TO OBJECT (NFR)

         Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that JOSEPH D. OLSEN,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee's professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee's Final Report and
Application for Compensation.

        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                 United States Bankruptcy Court
                 327 South Church Street, Room 1100
                 Rockford, Illinois 61101

        Any person wishing to object to any fee application that has not already been approved or to the
Final Report, must file a written objection within 21 days from the mailing of this notice, service a copy of
the objections upon the trustee, any party whose application is being challenged and the United States
Trustee. A hearing on the fee applications and any objection to the Final Report will be held at 9:00 a.m.
on April 1, 2019, in Courtroom 3100, United States Courthouse, 327 South Court Street, Rockford, Illinois
61101. If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
dividends pursuant to FRBP 3009 without further order of the Court.

          Date Mailed: March 7, 2019                By: /s/ JOSEPH D. OLSEN
                                                                         Trustee


Joseph D. Olsen
YALDEN, OLSEN & WILLETTE
1318 East State Street
Rockford, IL 61104-2228
(815) 965-8635
jolsenlaw@comcast.net


NFR.wpd




UST Form 101-7-NFR (10/1/2010)
            Case 18-81275             Doc 44 Filed 03/07/19 Entered 03/07/19 09:00:44                                       Desc Main
                                               Document     Page 2 of 5
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                             WESTERN DIVISION

              In re: TAYLOR, WILLIAM THOMAS                                                  §       Case No. 18-81275
                     TAYLOR, PATRICIA JOY                                                    §
                     TOM TAYLOR                                                              §
           Debtor(s)                                                                         §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                          $            6,150.00

                     and approved disbursements of                                               $               950.00
                                                            1
                     leaving a balance on hand of                                                $            5,200.00

                                                          Balance on hand:                                   $               5,200.00
                Claims of secured creditors will be paid as follows:

Claim           Claimant                                       Claim Allowed Amount Interim Payments                          Proposed
No.                                                          Asserted       of Claim          to Date                         Payment
   6S           Credibly                                     6,652.98               6,652.98                     0.00              0.00
   12 -2        New Penn Financial, LLC                   200,120.54             200,120.54                      0.00              0.00
                d/b/a Shellpoint Mortgage
                                                          Total to be paid to secured creditors:             $                   0.00
                                                          Remaining balance:                                 $               5,200.00

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                                          Total Requested Interim Payments                   Proposed
                                                                                                    to Date                  Payment
Trustee, Fees - JOSEPH D. OLSEN                                                     1,365.00                     0.00          1,365.00
Trustee, Expenses - JOSEPH D. OLSEN                                                   182.76                     0.00            182.76
Attorney for Trustee, Fees - Attorney Joseph D Olsen                                1,581.75                     0.00          1,581.75
                                 Total to be paid for chapter 7 administration expenses:                     $               3,129.51
                                 Remaining balance:                                                          $               2,070.49




                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
           Case 18-81275         Doc 44      Filed 03/07/19 Entered 03/07/19 09:00:44                  Desc Main
                                               Document     Page 3 of 5
               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:    $                0.00
                             Remaining balance:                                             $            2,070.49

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $7,752.91 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  2P           Internal Revenue Service                                7,752.91                 0.00       2,070.49
                                                 Total to be paid for priority claims:      $            2,070.49
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 220,073.55 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Discover Bank                                          22,638.88                 0.00              0.00
  2U           Internal Revenue Service                                  947.60                 0.00              0.00
  3            Financial Pacific Leasing, Inc.                        30,319.87                 0.00              0.00
  4            Advanta Bank Corporation                                9,592.49                 0.00              0.00
  5            Capital One, N.A.                                         271.84                 0.00              0.00
  6U           Credibly                                                  262.50                 0.00              0.00
  7            SST as servicing agent for CIGPF I CORP                40,342.73                 0.00              0.00
  8            American Express National Bank                         29,856.94                 0.00              0.00
  9            American Express National Bank                         10,736.49                 0.00              0.00
 10            American Express National Bank                          6,334.21                 0.00              0.00




  UST Form 101-7-NFR (10/1/2010)
           Case 18-81275         Doc 44      Filed 03/07/19 Entered 03/07/19 09:00:44                 Desc Main
                                               Document     Page 4 of 5
 11            Frontier Communications                                1,582.47                0.00               0.00
 13            Synchrony Bank                                         5,055.37                0.00               0.00
 14            PYOD, LLC its successors and assigns as                5,218.97                0.00               0.00
               assignee
 15            Law Offices of Shriver, ONeill & Thompson            25,065.08                 0.00               0.00
 16            DeWitt Ross & Stevens S.C.                           31,848.11                 0.00               0.00
                            Total to be paid for timely general unsecured claims:         $                  0.00
                            Remaining balance:                                            $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-NFR (10/1/2010)
      Case 18-81275          Doc 44      Filed 03/07/19 Entered 03/07/19 09:00:44                      Desc Main
                                           Document     Page 5 of 5




                                          Prepared By: /s/JOSEPH D. OLSEN
                                                                                       Trustee

       JOSEPH D. OLSEN
       1318 EAST STATE STREET
       ROCKFORD, IL 61104-2228
       (815) 965-8635
       JOlsenlaw@comcast.net


       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
